Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 19, 2015

                                       No. 04-15-00146-CV

                          IN THE INTEREST OF S.W.B.-L.ET AL,
                                            Appellant
                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-PA-02179
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        In this accelerated appeal of the order terminating Appellant Candelario Hernandez’s
parental rights to his children, Appellant’s brief was due on May 12, 2015. See TEX. R. APP. P.
38.6(a). To date, Appellant has not filed a brief or a motion for extension of time to file the
brief.
        We ORDER Appellant to show cause in writing within TEN DAYS from the date of this
order why this appeal should not be dismissed for want of prosecution. See id. TEX. R. APP.
P. 38.8(a). If Appellant fails to respond as ordered, we will abate this appeal to the trial court for
an abandonment hearing. Cf. TEX. R. APP. P. 38.8(b)(2); Samaniego v. State, 952 S.W.2d 50,
52–53 (Tex. App.—San Antonio 1997, no pet.).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court